         Case: 3:20-cv-00506-bbc Document #: 9 Filed: 08/10/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
MICHAEL SCOTT PIETILA,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-506-bbc
              v.

SGT YORK AND JANE AND JOHN DOES,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner Michael Scott Pietila has filed a civil action under 42

U.S.C. § 1983, alleging that Sergeant York at Waupun Correctional Institution violated

plaintiff’s constitutional rights by opening plaintiff’s legal mail outside of plaintiff’s presence.

Plaintiff’s complaint is before the court for screening under 28 U.S.C. § 1915A, to determine

whether it is frivolous, malicious, fails to state a claim upon which relief may be granted or

seeks monetary relief from a defendant who is immune from such relief. Because plaintiff’s

allegations do not state a federal claim, I am dismissing his complaint.



                                            OPINION

       Plaintiff alleges that defendant Sergeant York opened a letter to plaintiff from the

ACLU of Milwaukee, outside of plaintiff’s presence. Plaintiff alleges that York opened the

letter in retaliation for plaintiff’s suing York’s wife, a nurse, in another lawsuit. The letter

from the ACLU was in response to plaintiff’s seeking representation in another case. The

ACLU declined to represent plaintiff, and included information about how prisoners can


                                                 1
        Case: 3:20-cv-00506-bbc Document #: 9 Filed: 08/10/20 Page 2 of 3



assert their rights in prison.

       A prison official can be liable for violating the First Amendment if the official

retaliates against a prisoner for the prisoner’s exercise of First Amendment rights. To state

a retaliation claim, a plaintiff must allege that (1) he engaged in activity protected by the

First Amendment; (2) he suffered a deprivation that would likely deter First Amendment

activity in the future; and (3) the First Amendment activity was at least a motivating factor

in the defendant’s decision to take the retaliatory action. Bridges v. Gilbert, 557 F.3d 541,

546 (7th Cir. 2009).

       Plaintiff’s allegations suggest that he engaged in protected activity by filing a lawsuit

against a prison nurse. However, his retaliation claim fails at the second factor, because his

allegations do not suggest that he suffered a deprivation that would likely deter First

Amendment activity in the future. Defendant York’s opening of a single legal letter outside

of plaintiff’s presence is not serious enough to implicate plaintiff’s constitutional rights.

       Generally, as part of a prisoner’s First Amendment right of access to the courts, prison

staff may not open correspondence from a prisoner’s lawyer out of the prisoner’s presence.

Guajardo-Palma v. Martinson, 622 F.3d 801, 804 (7th Cir. 2010). However, opening mail

violates a prisoner’s right of access to the courts only if the mail is a privileged

communication between the prisoner and an attorney, Kaufman v. McCaughtry, 419 F.3d

678, 686 (7th Cir. 2005), and the opening of the mail impeded the prisoner’s ability to

pursue a nonfrivolous action in court. Guajardo-Palma, 622 F.3d at 804. An isolated

incident of prison staff opening legal mail is not likely to interfere with a prisoner’s right of



                                               2
        Case: 3:20-cv-00506-bbc Document #: 9 Filed: 08/10/20 Page 3 of 3



access to the court. Id.

       In this instance, plaintiff alleges that, on one occasion, defendant York opened a letter

that plaintiff received from the ACLU declining to represent him in a case. These allegations

do not suggest that the letter was a privileged communication between plaintiff and an

attorney, such that York’s review of the letter would give plaintiff’s opponents any advantage

in his ongoing civil cases. Nor does plaintiff allege that York’s review of the letter interfered

with plaintiff’s ability to access the courts. Thus, York’s one-time decision to open plaintiff’s

mail was not unconstitutional, and an ordinary prisoner would not be deterred from

engaging in protected speech by York’s action. Therefore, plaintiff may not proceed with

any federal claim against York.



                                            ORDER

       IT IS ORDERED that

       1. Plaintiff Michael Scott Pietila is DENIED leave to proceed on any claim in this

case, and this case is DISMISSED.

       2. Plaintiff is assessed a strike under 28 U.S.C. § 1915A.

       Entered this 10th day of August, 2020.

                                            BY THE COURT:
                                            /s/

                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               3
